Name: Commission Regulation (EEC) No 2226/93 of 6 August 1993 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for processing within the Community and repealing Regulation (EEC) No 1387/93
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 198/16 Official Journal of the European Communities 7. 8 . 93 COMMISSION REGULATION (EEC) No 2226/93 of 6 August 1993 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for processing within the Community and repealing Regulation (EEC) No 1387/93 THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Article 1 Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 1 25/93 (2), and in particular Article 7 (3) thereof, 1 . The following approximate quantities of beef shall be put up for sale for processing within the Community : (a) bone-in hindquarters :  250 tonnes of bone-in beef held by the Belgian intervention agency and bought in before 1 March 1992,  2 000 tonnes of bone-in beef held by the Italian intervention agency and bought in before 1 March 1992,  1 000 tonnes of bone-in beef held by the German intervention agency and bought in before 1 May Whereas Commission Regulation (EEC) No 2539/84 of 5 September 1984 laying down detailed rules for certain sales of frozen beef held by the intervention agencies (3), as last amended by Regulation (EEC) No 1759/93 (4), has provided for the possibility of applying a two-stage proce ­ dure when selling beef from intervention stocks ; 1992, Whereas certain intervention agencies hold substantial stocks of intervention meat ; whereas an extension of the period of storage should be avoided on account of the ensuing high costs ; whereas, in the present market situa ­ tion, there are outlets for such meat for processing in the Community ; Whereas such sales should be made in accordance with Commission Regulations (EEC) No 2539/84, (EEC) No 3002/92 (5), as last amended by Regulation (EEC) No 1938/93 (% and (EEC) No 2182/77 f), as last amended by Regulation (EEC) No 1759/93, subject to certain special exceptions on account of the particular use to which the products in question are to be put ;  1 000 tonnes of bone-in beef held by the French intervention agency and bought in before 1 February 1992 ; (b) bone-in forequarters :  2 000 tonnes of bone-in beef held by the Spanish intervention agency and bought in before 1 October 1992,  2 000 tonnes of bone-in beef held by the French intervention agency and bought in before 1 August 1992 ; (c) boned beef :  2 500 tonnes of boned beef held by the French intervention agency and bought in before 1 February 1993 ,  7 000 tonnes of boned beef held by the United Kingdom intervention agency and bought in before 1 October 1992,  2 000 tonnes of boned beef held by the Italian intervention agency and bought in before 1 January 1993,  1 500 tonnes of boned beef held by the Danish intervention agency and bought in before 1 March Whereas Commission Regulation (EEC) No 1387/93 should be repealed (8) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, (') OJ No L 148 , 28 . 6. 1968, p. 24 . (2) OJ No L 18, 27. 1 . 1993, p. 1 . (3) OJ No L 238 , 6. 9 . 1984, p. 13 . (4) OJ No L 161 , 2. 7. 1993, p . 59 . 0 OJ No L 301 , 17. 10 . 1992, p. 17. f) OJ No L 176, 20 . 7 . 1993, p. 12 . 0 OJ No L 251 , 1 . 10 . 1977, p. 60 . (8 OJ No L 136, 5. 6. 1993, p . 34. 1993, 7. 8 . 93 Official Journal of the European Communities No L 198/17 products which they purchase . In this case the agent shall submit the tenders or applications to purchase of the purchasers whom he represents . 3 . The purchasers and agents referred to in the fore ­ going paragraphs shall maintain and keep up to date an accounting system which permits the destination and use of the products to be ascertained with a view particularly to checking to ensure that the quantities of products purchased and manufactured tally. Article 3 1 . The security provided for in Article 5 ( 1 ) of Regula ­ tion (EEC) No 2539/84 shall be ECU 10 per 100 kilo ­ grams. 2. The security provided for in Article 5 (3) (a) of Regu ­ lation (EEC) No 2539/84 shall be :  ECU 150 per 100 kilograms for bone-in hindquarters,  ECU 100 per 100 kilograms for bone-in forequarters,  3 000 tonnes of boned beef held by the Irish inter ­ vention agency and bought in before 1 October 1992. 2. The intervention agencies referred to in paragraph 1 shall sell first the meat which has been stored the longest. 3 . The sales shall be conducted in accordance with the provisions of Regulations (EEC) No 2539/84, (EEC) No 3002/92, (EEC) No 2182/77 and this Regulation . 4. The qualities and the minimum prices referred to in Article 3 ( 1 ) of Regulation (EEC) No 2539/84 are given in Annex I hereto. 5 . Only those tenders shall be taken into consideration which reach the intervention agencies concerned no later than 12 noon on 11 August 1993. 6 . Particulars relating to the quantities and the places where the products are stored may be obtained by inte ­ rested parties at the addresses given in Annex II . Article 2 1 . Notwithstanding Article 3 ( 1 ) and (2) of Regulation (EEC) No 2182/77, the tender or application to purchase : (a) shall be valid only if presented by a natural or legal person who, for at least 12 months, has been engaged in the processing of products containing beef and who is entered in a public register of a Member State ; (b) must be accompained by :  a written undertaking by the applicant to process the meat purchased into products specified in Article 1 ( 1 ) of Regulation (EEC) No 2182/77 within the period referred to in Article 5 ( 1 ) of the abovementioned Regulation,  a precise indication of the establishment or estab ­ lishments where the meat which has been purchased will be processed. 2. The applicants referred to in paragraph 1 may instruct an agent to take delivery, on their behalf, of the  ECU 140 per 100 kilograms for boned meat. Article 4 For the purpose of this Regulation, 100 kilograms of bone-in hindquarters equals 64 kilograms of boneless meat after removal of the fillet and the striploin . Article 5 Regulation (EEC) No 1387/93 is hereby repealed. Article 6 This Regulation shall enter into force on 11 August 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 August 1993 . For the Commission Rene STEICHEN Member of the Commission No L 198/ 18 Official Journal of the European Communities 7. 8 . 93 ANEXO I  BILAG I ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  / ANNEX I  ANNEXE I  ALLEGATOI  BIJLAGEI ANEXO I Estado miembro Productos Cantidades (toneladas) Precio mÃ ­nimo expresado en ecus por tonelada (') Medlemsstat Produkter MÃ ¦ngde (tons) Mindstepriser i ECU/ton (') Mitgliedstaat Erzeugnisse Mengen (Tonnen) Mindestpreise, ausgedrÃ ¼ckt in ECU/Tonne (') Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Ã Ã ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã Ã ½Ã ¿Ã ¹) Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã µÃ  Ã Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã µÃ ºÃ Ã Ã ±Ã ¶Ã Ã ¼Ã µÃ ½Ã µÃ  Ã Ã µ Ecu Ã Ã Ã ½Ã ¿ (') Member State Products Quantities (tonnes) Minimum prices expressed in ecus per tonne (') Ã tat membre Produits QuantitÃ ©s (tonnes) Prix minimaux exprimÃ ©s en Ã ©cus par tonne (') Stato membro Prodotti QuantitÃ (tonnellate) Prezzi minimi espressi in ecu per tonnellata (') Lid-Staat Produkten Hoeveelheid (ton) Minimumprijzen uitgedrukt in ecu per ton (') Estado-membro Produtos Quantidade (toneladas) PreÃ §o mÃ ­nimo expresso em ecus por tonelada (') a) Cuartos traseros con hueso  Bagfjerdinger, ikke udbenet  Hinterviertel mit Knochen  Ã ÃÃ ¯Ã Ã ¸Ã ¹Ã ± Ã Ã ­Ã Ã ±Ã Ã Ã ± Ã ¼Ã · ano&lt;rr86&gt;|iÃ ©va  Unboned hindquarters  Quartiers arriÃ ¨re avec os  Quarti posteriori non disossati  Achtervoeten met been  Quartos traseiros com osso France  Quartiers arriÃ ¨re, provenant de : categories A / C, classes U, R et O 1 000 1 700 Italia  Quarti posteriori, provenienti da : Categoria A, classi U, R e O 2 000 1 700 Deutschland  Hindviertel, stammend von : Kategorien A/C, Klassen U, R und O 1 000 1 700 Belgique/Belgie  Quartiers arriÃ ¨re, provenant de : Achtervoeten, afkomstig van : catÃ ©gorie A, classes U, R et O Categorie A, Klassen U, R en O 250 1 700 b) Cuartos delanteros con hueso  Forfjerdinger, ikke udbenet  Vorderviertel mit Knochen  Ã Ã ¼ÃÃ Ã Ã Ã ¸Ã ¹Ã ± Ã Ã ­Ã Ã ±Ã Ã Ã ± Ã ¼Ã · Ã ±ÃÃ ¿Ã Ã Ã µÃ Ã ¼Ã ­Ã ½Ã ±  Unboned forequarters  Quartiers avant avec os  Quarti anteriori non disossati  Voorvoeten met been  Quartos dianteiros com osso EspaÃ ±a  Cuartos delanteros, procedentes de : CategorÃ ­a A, clases U, R, O 2 000 1 100 France  Quartiers avant, provenant de : catÃ ©gories A / C, classes U, R, O 2 000 1 100 c) Carne deshuesada  Udbenet kÃ ¸d  Fleisch ohne Knochen  Ã ÃÃ ¿Ã Ã Ã µÃ Ã ¼Ã ­Ã ½Ã ¿ Ã ºÃ Ã ­Ã ±Ã   Boned beef  Viande dÃ ©sossÃ ©e  Carni senza osso  Vlees zonder been  Carne desossada Ireland  Category C : Shins and shanks 400 1 550 Plates and flanks 1 000 1 050 Forequarters 500 1 700 Insides 1 00 2 800 Outsides 200 2 800 Knuckles 300 2 400 Rumps 300 2 250 Briskets 200 1 500 United Kingdom  Category C : Rumps 500 2 200 Thick flanks 300 2 250 Topsides 800 3 100 Silversides 800 3 000 Briskets 600 1 500 Pony parts 400 1 400 Pony 800 2 000 Foreribs 200 1 800 Forequarter flanks 1 000 1 100 Thin flanks 1 000 1 100 Shins and shanks 300 I 500 Clod and sticking 300 1 950 7. 8 . 93 Official Journal of the European Communities No L 198/19 Estado miembro Productos Cantidades (toneladas) Precio mÃ ­nimo expresado en ecus por tonelada (') Medlemsstat Produkter MÃ ¦ngde (tons) Mindstepriser i ECU/ton (') Mitgliedstaat Erzeugnisse Mengen (Tonnen) Mindestpreise, ausgedrÃ ¼ckt in ECU/Tonne (') Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Ã Ã ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã Ã ½Ã ¿Ã ¹) Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã µÃ  Ã Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã µÃ ºÃ Ã Ã ±Ã ¶Ã Ã ¼Ã µÃ ½Ã µÃ  Ã Ã µ Ecu Ã Ã Ã ½Ã ¿ (') Member State Products Quantities (tonnes) Minimum prices expressed in ecus per tonne (') Ã tat membre Produits QuantitÃ ©s (tonnes) Prix minimaux exprimÃ ©s en Ã ©cus par tonne (') Stato membro Prodotti QuantitÃ (tonnellate) Prezzi minimi espressi in ecu per tonnellata (') Lid-Staat Produkten Hoeveelheid (ton) Minimumprijzen uitgedrukt in ecu per ton (') Estado-membro Produtos Quantidade (toneladas) PreÃ §o mÃ ­nimo expresso em ecus por tonelada (') Italia  Categoria A : Petto 400 1 400 Collo sottospalla 100 1 750 Sottospalla 200 1 750 Collo 300 1 750 Scamore 200 2 250 Fesa esterne 200 3 000 Fesa interna 200 3 000 Noce 200 2 250 Girello 200 3 000 Danmark  Kategori A /C : Bryst og slag 750 1 200 Ãvrigt kÃ ¸d af forfjerding 750 1 900 France  CatÃ ©gorie A /C : Caisse A 1 500 1 550 Boule de gÃ ®te 350 1 700 Bavette 350 1 700 Jarret 300 1 600 ') Estos precios se entenderÃ ¡n con arreglo a lo dispuesto en el apartado 1 del artÃ ­culo 17 del Reglamento (CEE) n ° 2173/79. ') Disse priser gÃ ¦lder i overensstemmelse med bestemmelserne i artikel 17, stk. 1 , i forordning (EÃF) nr. 2173/79 . ') Diese Preise gelten gemÃ ¤Ã  Artikel 17 Absatz 1 der Verordnung (EWG) Nr. 2173/79 . ') Ã Ã ¹ Ã Ã ¹Ã ¼Ã ­Ã  Ã ±Ã Ã Ã ­Ã  Ã µÃ Ã ±Ã Ã ¼Ã Ã ¶Ã ¿Ã ½Ã Ã ±Ã ¹ Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ¹Ã  Ã ´Ã ¹Ã ±Ã Ã ¬Ã ¾Ã µÃ ¹Ã  Ã Ã ¿Ã Ã ¬Ã Ã ¸Ã Ã ¿Ã 17 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  1 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹S. 2173/79, ') These prices shall apply in accordance with the provisions of Article 17 ( 1 ) of Regulation (EEC) No 2173/79 . ') Ces prix s'entendent conformÃ ©ment aux dispositions de l'article 17 paragraphe 1 du rÃ ¨glement (CEE) n ° 2173/79. ') Il prezzo si intende in conformitÃ del disposto dell'articolo 17, paragrafo 1 del regolamento (CEE) n. 2173/79 . ') Deze prijzen gelden overeenkomstig de bepalingen van artikel 17, lid 1 , van Verordening (EEG) nr. 2173/79 . ') Estes preÃ §os aplicam-se conforme o disposto no n? 1 do artigo 17? do Regulamento (CEE) n? 2173/79 . No L 198/20 Official Journal of the European Communities 7. 8 . 93 ANEXO II  BILAG II  ANHANG II  Ã APAPTHMA II  ANNEX II  ANNEXE II  ALLEGATO II  BITLAGE II  ANEXO II Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ napcfi6Ã (T £a)q  Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §Ã £o Department of Agriculture, Food and Forestry Agriculture House Kildare Street Dublin 2 Tel . (01 ) 678 90 11 , ext. 2278 and 3806 Telex 93292 and 93607, telefax (01 ) 6616263, (01 ) 6785214 and (01 ) 6620198 EF-Direktoratet Nyropsgade 26 DK-1602 Kebenhavn K Tlf. (33)92 70 00, telex 15137 EFDIR DK, telefax (33)92 69 48 Azienda di Stato per gli interventi nel mercato agricolo (AIMA) Via Palestra 81 1-00185 Roma Tel . 49 49 91 Telex 61 30 03 Intervention Board for Agricultural Produce Fountain House 2 Queens Walk Reading RG1 7QW Berkshire Tel. (0734) 58 36 26 IRELAND : DANMARK : ITALIA : UNITED KINGDOM : FRANCE : ESPAÃ A : DEUTSCHLAND : BELGIQUE/BELGlÃ  : Telex 848 302, telefax : (0734) 56 67 50 OFIVAL Tour Montparnasse 33, avenue du Maine F-75755 Paris Cedex 15 TÃ ©l. : 45 38 84 00, tÃ ©lex : 205476 Servicio Nacional de Productos Agrarios (SENPA) c/Beneficencia 8 E-28004 Madrid Tel . 347 63 10 / 347 65 00 TÃ ©lex 23427 SENPA E Telefax 521 98 32 / 522 43 87 Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM) GeschÃ ¤ftsbereich 3 (Fleisch und Fleischerzeugnisse) Postfach 1 80 1 07  Adickesallee 40 D-60322 Frankfurt am Main Tel . (069) 1 56 47 72/3 Telex : 04 11 156, Telefax : 069 15 64 791 Office beige de l'Ã ©conomie et Belgische dienst voor bedrijfsleven de l'agriculture en landbouw Rue de TrÃ ¨ves 82 Trierstraat 82 B-1040 Bruxelles B-1040 Brussel [tÃ ©l. : (322) 287 24 1 1 ; tÃ ©lex : 24076 OBEA BRU B, 65567 OBEA BRU B ; tÃ ©lÃ ©fax : (322) 230 25 331